DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: in line 14, the claim recites “and wherein the back side is parallel to the back side.”  It is assumed that this is meant to recite “and wherein the back side is parallel to the front side.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
In view of the Applicant’s amendments, the rejections of claims 11-13 under 35 USC 112(b) are withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 has been amended to recite “the first type of blender flights are evenly spaced around the interior wall with respect to each other, and the second type of blender flights are evenly spaced around the interior wall with respect to each other, and the first type of blender flights and the second type of blender flights are differentially spaced with respect to the other type around the interior wall.”  The only mention of flight spacing in the specification is page 6, lines 1-4, which indicates that “flights may be evenly spaced, as seen in figure 1, although the spacing between flights may differentially vary.”  This provides no indication of consistent spacing for each type of flight and varying spacing between different types of flights as recited in amended claim 5.  Claim 5 is thus deemed to contain new matter.  If the Applicant believes the Examiner to be in error in this matter, they are encouraged to point out exactly where explicit support exists for even spacing of flights of a given type in combination with uneven spacing of flights of different types.
Claim 15 recites a repeating sequence of first type of blender flight, second type of blender flight, second type of blender flight.  Claim 1 (from which claim 15 depends) indicates that the first type of blender flight is the trapezoidal flight and the second type is the bull-nose flight.  The only mention of a sequence that is not simple alternating flight types in the disclosure is two trapezoidal and one bull-nose flight in sequence (Specification: page 6, lines 4-6).  Thus, the claimed sequence of one trapezoidal and two bull-nose flights is not supported.  If the Applicant believes the Examiner to be in error in this matter, they are encouraged to point out exactly where explicit support exists for the claimed sequence.
Claims 16 and 17 recite a third and fourth type of blender flight included in the sequence.  The Specification and Drawings to not mention or depict the addition of a third or fourth type of blender flight.  Figures 3 and 4 show alternate designs of the first and second types of blender flights, but this is not sufficient to support the inclusion of additional types of blender flight beyond the first and second.  If the Applicant believes the Examiner to be in error in this matter, they are encouraged to point out exactly where explicit support exists for a third and fourth type of blender flights.
In all the above cases, the statement in the Specification that other spacings or arrangements or shapes may be used is not sufficient to provide explicit support for every possible spacing, arrangement, or shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer et al. (US PGPub 2006/0016564, hereinafter Holzer) in view of Persson et al. (US 4402465, hereinafter Persson).
Regarding claim 1, Holzer discloses a blending apparatus for treatment of raw material for manufactured wood products with one or more additives or substances during the manufacturing process (paragraph 0002), comprising:
a rotatable drum (figure, drum 1) with a length and an interior wall;
a plurality of a first type of blender flight (nose 5) with a front side, a back side, a and a top side (see figure) extending from the interior wall of the drum, said first time of blender flight comprising a trapezoid cross section, wherein the front side forms an obtuse angle with the tangent to the drum at a point of attachment to the interior wall, wherein the back side forms an obtuse angle with the tangent to the drum at the point of attachment to the interior wall, and the top side is flat (see annotated figure below for front, back, and top sides; it can clearly be seen that the sides form obtuse angles and the top is flat); and
a plurality of a second type of blender flight (nose 6) extending from the interior of the drum;
wherein during rotation of the drum the first type of blender flight is configured to differentially release the raw material in comparison to the second type of blender flight (paragraph 0020, “the dwell time of the wood chips on the respective support surfaces 7, 8 is different during rotation of drum 1”).
Holzer is silent to the second type of blender flight comprising a bull-nose cross-section.  Persson teaches a blending apparatus having a rotating drum and blender flights (column 1, lines 5-10), wherein the blender flights have a front side, a back side, and a top side, said blender flights having a bull-nose cross-section (see figures 1 and 2), wherein the front side forms a right angle with the tangent to the drum at the point of attachment to the interior wall, and wherein the back side is parallel to the back (front, see objection above) side.  As can be seen in the figures, the flights of Persson having a cross-section including vertical sides and an angled top with a flat top, meeting the description of bull-nose in the instant specification.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the second type of blender flight of Holzer with the shape of Persson because the simple substitution of one shape for another would provide only the predictable result of moving material within the rotating drum, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.

    PNG
    media_image1.png
    424
    440
    media_image1.png
    Greyscale

Regarding claim 3, Holzer discloses the first type of blender flights alternating with the second type of blender flights (see figure, noses 5 and 6).
Regarding claim 8, Holzer discloses the second type of blender flight (figure, nose 6) being taller in height and extending further from the interior wall than the first type of blender flight (nose 5; paragraph 0020, “noses 5 are shorter than noses 6”).
Regarding claim 10, Holzer discloses the first type of blender flight carrying the raw material to a lower height as the drum rotates and allowing the raw material to drop and fall earlier in comparison to the second type of blender flight (paragraph 0020, “noses 5 are shorter than noses 6”).  By virtue of the noses 5 being shorter than noses 6, these noses would carry raw material to a lower height and allow the material to drop sooner as the drum rotates, meeting the claim.
Regarding claims 11 and 12, the claims recited functional aspects of the apparatus, including the dispersion of raw material.  Because the combination of Holzer and Persson contains all the structure of the apparatus of claims 11 and 12, the combination is deemed fully capable of performing the recited functions and thus the claims are met.
Regarding claim 13, the claims recites only materials worked upon by the apparatus.  It is well-settled that the material or article worked upon does not limit apparatus claims.  See MPEP 2115.  Nonetheless, the combination of Holzer and Persson would be fully capable of working up on the recited materials, as evidenced by Holzer (paragraphs 0002 and 0004).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer et al. (US PGPub 2006/0016564, hereinafter Holzer) in view of Persson et al. (US 4402465, hereinafter Persson), as applied to claim 1 above, and further in view of Tolle et al. (US PGPub 2010/0302898, of record).
Regarding claim 2, Holzer does not explicitly disclose blender flights extending in parallel for some or all of the length of the drum.  Tolle teaches a rotatable drum having flights that extend in parallel for the length of the drum (see figure 6).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Holzer with the extended flights of Tolle for the purpose of allowing the flights to interact with material all along the length of the drum.
Regarding claim 4, Holzer discloses the blender flights being evenly spaced around the interior wall (see figure, noses 5 and 6).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer et al. (US PGPub 2006/0016564, hereinafter Holzer) in view of Schwaig (US 4172877).
Regarding claims 14 and 15, Holzer is silent to the recited patterns, but does teach a repeated sequence of flights (see figure).  Schwaig teaches a chamber including flights (figure 1) in which two types of flights form a sequence of one type, one type, another type or one type, another type, another type (figures 5 and 6).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the flights of Holzer in the sequences of Schwaig because the simple substitution of one known sequence for another would have provided only the expected result of moving material within the container.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 16 and 17, multiple different types of blender flights having different cross sectional shapes can be seen in Holzer and Schwaig, as well as in other references cited above.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted any or all of these types of flights for those shown in Holzer because the simple substitution of one known flight type for another would provide only the expected result of moving material within the container.  See KSR International Co. v. Teleflex Inc. (KSR), supra.

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive.
The Applicant argues that Holzer does not show a flight configuration with parallel sides, or a flight configuration with a front side at a right angle to the tangent of the drum at the attachment point (remarks, page 9).  Whether or not this is true, Holzer is not used to teach this limitation.  As can be seen in the rejections above, Persson is used to teach the limitation of the bullnose flight with it’s associated angles.  Thus, this argument is irrelevant and is not persuasive.
The Applicant states that Holzer discloses a support surface that forms an acute angle with the tangent to the circular drum (remarks, page 9).  This interpretation of Holzer is incorrect.  The cited paragraph ([0013]) states “[i]f the dwell time of the wood chips on the support surface is to be prolonged solely by the orientation of the support surface, the support surface forms an acute angle with the tangent to the circular drum at the point of attachment of the nose.  Since the glue cannot be completely used, "clogging" can occur between the support surface and the drum, because the volume in the acute angle can become filled with glue.  It is at this very point that cleaning of the drum would then also be correspondingly more difficult” (emphasis added).  As can be seen from the citation in context, Holzer actually indicates first that the acute angle surfaces would only be used if the dwell time is to be prolonged solely by orientation (which is not the solution presented in the reference) and then that acute angle surfaces are not desirable because they can become filled with glue and thus harder to clean.  Further, as can be seen in the figure, the flights of Holzer clearly do not form acute angles with a tangent to the drum at the point of attachment.  Thus, this argument is not persuasive.
The Applicant argues that Holzer does not explicitly show parallel-extending flights running the length of the drum (remarks, page 10).  This argument is moot in view of the rejection above citing Tolle.
The Applicant argues that Holzer does not discloses a first type of blender flight having a trapezoidal cross section (remarks, page 10).  The Examiner respectfully disagrees.  As can be seen in the annotated figure, the first flights of Holzer have a flat top and non-parallel sides, and are thus considered to be trapezoidal.  There is a clear distinction in the figure between the pointed tops of noses 6 and the flat tops of noses 5.  Thus, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774